            Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 1 of 31



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA


 TRACY DORE, individually and on behalf              Case No.:   2:19-cv-1601
 of all others similarly situated,

        Plaintiff,                                   JURY TRIAL DEMANDED

                 v.

 WELLS FARGO BANK, N.A.,

        Defendant.

                                CLASS ACTION COMPLAINT

       Tracy Dore (“Plaintiff”), individually and on behalf of all others similarly situated, brings

this class action against Wells Fargo Bank, N.A. (“Wells Fargo” or “Defendant”) and upon

information and belief alleges the following:

                                            PARTIES

       1.       Plaintiff Tracy Dore is a citizen and resident of Pennsylvania.

       2.       Defendant Wells Fargo Bank, N.A., is a national bank with a main office in Sioux

Falls, South Dakota. Wells Fargo Bank, N.A., is wholly owned by Wells Fargo & Company

(“WFC”), a Delaware corporation and bank holding company with a principal place of business in

California.

                                         JURISDICTION

       3.       This Court has subject-matter jurisdiction pursuant to the Class Action Fairness

Act, 28 U.S.C. § 1332(d) because (1) the matter in controversy exceeds the sum or value of

$5,000,000, exclusive of interest and costs, (2) the action is a class action, (3) there are members

of the Class who are diverse from Defendant, and (4) there are more than 100 Class members. This




                                                 1
            Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 2 of 31



Court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C. § 1367 because

they form part of the same case or controversy as the claims within the Court’s original jurisdiction.

       4.       This Court has personal jurisdiction over Defendant because Defendant has

extensive business and banking contacts with Pennsylvania and a substantial part of the events or

omissions giving rise to Plaintiff’s claims arise out of Defendant’s contacts with Pennsylvania,

including the entering into Plaintiff’s mortgage, the denial of Plaintiff’s HAMP modification, and

the foreclosure of Plaintiff’s home.

       5.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

Defendant is subject to the Court’s personal jurisdiction and a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred in Pennsylvania, including the entering into

Plaintiff’s mortgage, the denial of Plaintiff’s HAMP modification, and the foreclosure of

Plaintiff’s home.

                                  FACTUAL ALLEGATIONS

       6.       The Home Affordable Modification Program (“HAMP”) was created by Congress

as part of the Troubled Asset Relief Program (“TARP”) in response to the 2007 subprime mortgage

crisis. HAMP was meant to help homeowners facing financial hardship by modifying the terms of

the mortgage and providing subsidies to lower their mortgage payments to 31% of their monthly

gross income.

       7.       A homeowner can apply or be considered for a HAMP mortgage modification

through their mortgage lender. It has certain requirements, including documented financial

hardship and an ability to make monthly mortgage payments after a modification.




                                                  2
             Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 3 of 31



        8.       As a HAMP servicer, Defendant was required to consider all eligible mortgage

loans for a HAMP modification. 1

        9.       HAMP uses a net present value (“NPV”) model to evaluate whether it is beneficial

to modify a mortgage under the program (an “NPV positive” result), or whether it would be better

to maintain the current terms of the mortgage (an “NPV negative” result). “The test result is NPV

positive when the total discounted value of expected cash flows for the modified loan is higher

than the total discounted value of expected cash flows for the unmodified loan.” 2 If the calculation

results in an NPV positive result for a qualified applicant’s mortgage, then the mortgage lender is

required to perform a HAMP modification.

        10.      One component of the NPV calculation is attorneys’ fees associated with a

foreclosure. Defendant’s automatic NPV calculation software miscalculated attorneys’ fees,

resulting in hundreds of homeowners’ NPV calculations being incorrect for loan modifications

pursuant to the requirements of government-sponsored enterprises (such as Fannie Mae and

Freddie Mac) or HAMP.

        11.      By 2011, due to oversight by the Office of the Comptroller of the Currency

(“OCC”) Defendant knew that it had been improperly auditing its mortgage modification software,

resulting in hundreds of incorrect NPV calculations and homeowners being denied HAMP

modifications that they were entitled to under federal law.

        12.      The OCC found that Defendant had failed to adequately oversee its foreclosure

procedures and processes.




1
  Supplemental Directive 09-01, Introduction of the Home Affordable Modification Program (Apr. 6, 2009),
https://www.hmpadmin.com/portal/programs/docs/hamp_servicer/sd0901.pdf.
2
  Home Affordable Modification Program, Base Net Present Value (NPV) Model V7.0 Model Documentation (Oct.
26, 2015), https://www.hmpadmin.com/portal/programs/docs/hamp_servicer/BaseNPVModelDocumentationv7.pdf.

                                                    3
          Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 4 of 31



       13.      As part of the OCC’s oversight, Defendant agreed to a consent decree that required

Defendant to ensure compliance with HAMP, a basic requirement applicable to all mortgage

lenders who use industry-standard auditing and compliance practices. The consent decree directed

Defendant’s Board of Directors to implement and oversee these policy changes.

       14.      Despite their knowledge of their incorrect HAMP modification calculations and the

OCC consent decree, Defendant did not attempt to fix its software and only discovered the error

in the software in August 2013.

       15.      Defendant, rather than face further scrutiny from the OCC, concealed the software

error and continued to erroneously deny hundreds of homeowners HAMP modifications.

       16.      Despite knowledge of the tremendous financial hardship that HAMP modification

applicants face, Defendant failed to audit its calculation software.

       17.      In fact, Defendant was not required to create its own software for HAMP

modification calculations. The federal government provides free software to mortgage lenders for

this purpose, and yet Defendant refused to use it, instead relying on its own faulty software.

       18.      Defendant should have used the federal government’s software since the initiation

of HAMP was to avoid any possibility of erroneously and negligently denying anyone a HAMP

modification.

       19.      In 2015, the OCC found that Defendant and the Board of Directors still were not in

compliance with the 2011 consent decree with regard to auditing and compliance with HAMP.

The OCC modified the consent decree to impose stricter requirements on Defendant.

       20.      In 2016, the OCC found that Defendant engaged in “unsafe or unsound banking

practices” and fined Defendant $70 million for failing to properly audit its implementation of




                                                 4
          Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 5 of 31



HAMP, causing 184 customers to be erroneously denied HAMP modifications between March

2013 and October 2014.

       21.      Still, Defendant failed to fix the software calculation error that they discovered in

2013 which has resulted in 625 customers being erroneously denied HAMP modifications.

       22.      The faulty HAMP calculation software and the negligent lack of oversight,

auditing, and compliance by Defendant are products of Defendant’s years-long failure to adhere

to industry standards and failure to consider the interests of its customers.

       23.      In late 2016, the public learned that Wells Fargo had failed to oversee its branches,

and millions of fraudulent accounts were opened by Wells Fargo employees to charge customers

for unwanted financial products.

       24.      In the fallout of the fraudulent account scandal, Wells Fargo reorganized its Board

of Directors in early 2018.

       25.      Following the reorganization, Wells Fargo announced in its second quarter 2018

10-Q that it was aware of the software error that it discovered in 2013, as well as other errors that

had denied hundreds of homeowners HAMP modifications. 3

       26.      Defendant then sent letters to Plaintiff and Class members in late 2018 informing

them of the “faulty calculation.” Some of the application denials occurred more than eight years

prior to the Class member receiving this letter.

       27.      Plaintiff and the Class are, or were, homeowners who applied or were considered

for HAMP modifications through their mortgage lender, Wells Fargo, but despite being qualified

and having an NPV positive calculation, Wells Fargo erroneously denied them a HAMP

modification.


3
 Wells Fargo & Company Form 10-Q, SEC (Aug. 3, 2018),
https://www.sec.gov/Archives/edgar/data/72971/000007297118000408/wfc-06302018x10q.htm.

                                                   5
          Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 6 of 31



       28.     Because Plaintiff and Class members were denied a loan modification by

Defendant, they faced even greater financial hardship and, in many cases, foreclosure.

       29.     Defendant foreclosed Plaintiff’s home and approximately five hundred homes of

other Class members who were erroneously denied HAMP modifications.

       30.     Approximately 300 Class members continued to struggle with high mortgage

payments that would have been lowered had Defendant correctly calculated their NPVs. Due to

this financial hardship, Class members have had to default on loans, take out additional, high-

interest loans, sell property, and/or file for bankruptcy.

       31.     Defendant attempted to mitigate the financial burden that Plaintiff and Class

members had been experiencing for years by allocating a mere $8 million to affected

homeowners—less than $13,000 per homeowner, many of whom lost their homes as a result of

Defendant’s negligence.

       32.     Defendant’s mitigation effort is wholly insufficient to compensate for the financial

burdens that Plaintiff and Class members were forced to experience as a result of Defendant’s

unlawful, unfair, deceptive, and unconscionable practices, negligence and otherwise wrongful

conduct as alleged herein.

                             PLAINTIFF FACTUAL ALLEGATIONS

       33.     Plaintiff acquired her home in or around 2008 and subsequently entered into a

mortgage agreement with Defendant subject to a lien on the home of approximately $50,000. Her

mortgage payments were approximately $500 a month.

       34.     Plaintiff’s mortgage was owned, securitized, or guaranteed by a federal government

agency (such as the Federal Housing Administration) or a government-sponsored enterprise (such

as Fannie Mae and Freddie Mac) with Defendant acting as the servicer of the mortgage.



                                                   6
          Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 7 of 31



        35.        Pursuant to the mortgage agreement and federal regulations, Defendant was

required to consider Plaintiff for available loss mitigation options to cure a default, such as a

mortgage loan modification.

        36.        Plaintiff experienced financial hardship as a result of losing her job in or around

2013-2014, and her mortgage went into default.

        37.        In or around 2013-2014, Plaintiff learned about the possibility of a mortgage loan

modification and submitted a HAMP application to Defendant.

        38.        Defendant used its mortgage loan modification software to calculate Plaintiff’s

NPV which resulted in an incorrect NPV negative result.

        39.        Had Defendant’s software not been faulty, or had Defendant used the federal

government’s free software, the Plaintiff’s NPV calculation would have resulted in a correct NPV

positive result.

        40.        Defendant’s incorrect calculation caused Defendant to deny Plaintiff’s application

for a mortgage loan modification.

        41.        The denial of Defendant’s application caused her even greater financial hardship,

and she could not avoid foreclosure of her home.

        42.        Defendant later foreclosed on Plaintiff’s home in or around 2014-2015, resulting in

Plaintiff losing her home.

        43.        If Plaintiff had been approved for a trial modification, she could have avoided

foreclosure and would not have lost her home.

        44.        Plaintiff was forced to find a new house and currently pays approximately $1,000

a month in rent, substantially more to afford this new house.




                                                    7
          Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 8 of 31



       45.     Plaintiff received a letter dated July 2, 2019 from Defendant stating that her

mortgage loan modification application was erroneously denied based on a “faulty calculation.”

“If it had been correct, [Plaintiff] would have been approved for a trial modification.”

       46.     Defendant’s letter included a check for $24,700 which Defendant asserted would

“help make up for [Plaintiff’s] financial loss.”

       47.     Per Defendant’s letter, Plaintiff’s cashing the check did not waive or release any of

Plaintiff’s legal rights or remedies.

       48.     Defendant’s check is wholly insufficient to make up for Plaintiff’s financial loss,

including the greater financial hardship she experienced when her mortgage loan modification was

denied, the foreclosure and loss of her home, loss of value and equity in her home, and subsequent

expense, defamation, and inconvenience. As such, Defendant’s mitigation effort is wholly

insufficient to compensate for the financial burdens that Plaintiff and Class members were forced

to experience as a result of Defendant’s unlawful, unfair, deceptive, and unconscionable practices,

negligence and otherwise wrongful conduct as alleged herein.

                                        CLASS ALLEGATIONS

       49.     Plaintiff, individually and on behalf of all others similarly situated, brings this class

action pursuant to Fed. R. Civ. P. 23.

       50.     Plaintiff alleges the following Class and state subclass in the alternative:

               Nationwide Class: All persons who (i) have or had a loan secured
               by real property in the United States, with Defendant as the
               mortgagee; (ii) applied for, were considered for, were qualified for,
               or were entitled to a loan modification pursuant to the requirements
               of government-sponsored enterprises (such as Fannie Mae and
               Freddie Mac), the U.S. Department of Treasury’s Home Affordable
               Modification Program, or any government program; and (iii) were
               denied or not offered a loan modification by Defendant.

               Pennsylvania Subclass: All persons who (i) have or had a loan
               secured by real property in Pennsylvania, with Defendant as the
                                                   8
          Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 9 of 31



                 mortgagee; (ii) applied for, were considered for, were qualified for,
                 or were entitled to a loan modification pursuant to the requirements
                 of government-sponsored enterprises (such as Fannie Mae and
                 Freddie Mac), the U.S. Department of Treasury’s Home Affordable
                 Modification Program, or any government program; and (iii) were
                 denied or not offered a loan modification by Defendant.

       51.       The Class excludes the following: Defendant, its affiliates, and its current and

former employees, officers and directors, and the Judge assigned to this case.

       52.       Plaintiff reserves the right to modify, change, or expand the definitions of the Class

based upon discovery and further investigation.

       53.       Numerosity: The Class is so numerous that joinder of all members is impracticable.

There are hundreds of Class members, evidenced by Defendant’s admissions and nationwide

business. The Class is ascertainable by records in Defendant’s possession.

       54.       Commonality: Questions of law or fact common to the class include, without

limitation:

              a. Whether Defendant failed to notify Plaintiff and Class members that they were
                 qualified for a mortgage loan modification;

              b. Whether Defendant’s mortgage loan modification calculations were incorrect;

              c. Whether Defendant’s mortgage loan modification software was faulty;

              d. Whether Defendant’s mortgage loan modification calculations resulted in financial
                 hardship or foreclosure of Plaintiff’s or Class members’ homes;

              e. Whether Defendant knowingly, recklessly, or negligently miscalculated Plaintiff’s
                 and Class members’ mortgage loan modifications;

              f. Whether Defendant is liable for financial hardship and foreclosure experienced by
                 Plaintiff and Class members;

              g. Whether Defendant engaged in an unfair practice; and,

              h. Whether Defendant failed to exercise reasonable care and diligence in calculating
                 mortgage loan modifications.




                                                   9
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 10 of 31



        55.     Typicality: The claims or defenses of Plaintiff are typical of the claims or defenses

of the Class members. Plaintiff was denied a mortgage loan modification by Defendant due to

Defendant miscalculating her NPV, resulting in greater financial hardship, including out-of-pocket

expenses and foreclosure. Class members were injured and suffered damages in substantially the

same manner as Plaintiff, Class members have the same claims against Defendant relating to the

same course of conduct, and the Class members are entitled to relief under the same legal theories

asserted by Plaintiff.

        56.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Class and

have no interests antagonistic to those of the Class. Plaintiff has retained counsel experienced in

the prosecution of complex class actions including, but not limited to, breaches of contract,

negligence, and state consumer fraud statutes.

        57.     Predominance: Questions of law or fact common to Class members predominate

over any questions affecting only individual members. Common questions such as the extent,

nature, causes, and results of Defendant’s faulty mortgage loan modification software, Defendant’s

knowledge and concealment of the incorrect mortgage loan modification calculations, and

Defendant’s liability predominate over individual questions such as measurement of economic

damages.

        58.     Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of this case because individual joinder of all members of the Class is

impracticable and the amount at issue for each Class member would not justify the cost of litigating

individual claims. Should individual Class members be required to bring separate actions, this

Court would be confronted with a multiplicity of lawsuits burdening the court system while also

creating the risk of inconsistent rulings and contradictory judgments. In contrast to proceeding on



                                                 10
            Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 11 of 31



a case-by-case basis, in which inconsistent results will magnify the delay and expense to all parties

and the court system, this class action presents far fewer management difficulties while providing

unitary adjudication, economies of scale, and comprehensive supervision by a single court.

       59.      Manageability: Plaintiff is unaware of any difficulties that are likely to be

encountered in the management of this action that would preclude its maintenance as a class action.

       60.      Accordingly, this class action may be maintained pursuant to Fed. R. Civ. P.

23(b)(3).

       61.       Defendant has acted, and refused to act, on grounds generally applicable to the

Class, thereby making appropriate final equitable relief with respect to the Class as a whole.

       62.      Accordingly, this class action may be maintained pursuant to Fed. R. Civ. P.

23(b)(2).

                                 CHOICE OF LAW ALLEGATIONS

       63.      Plaintiff hereby incorporates by reference each of the preceding allegations as

though fully set forth herein.

       64.      Wells Fargo does substantial business in California, and a substantial portion of the

Nationwide Class is located in California.

       65.      Wells Fargo is a wholly owned subsidiary of WFC, a bank holding company with

a principal place of business in California.

       66.      Though Wells Fargo designates Sioux Falls, South Dakota as its primary office, it

operates predominantly out of WFC’s largest office and headquarters in San Francisco, California

where WFC exerts full operational and managerial control over Wells Fargo.

       67.      WFC’s board of directors meets and directs Wells Fargo’s operations from the San

Francisco office. WFC has numerous board committees, such as the audit and examination



                                                 11
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 12 of 31



committee, corporate responsibility committee, credit committee, finance committee, and risk

committee that directly oversee Wells Fargo banking operations from the San Francisco office.

       68.     Wells Fargo’s San Francisco office accounts for the largest proportion of Wells

Fargo’s deposits and additionally holds a high proportion of deposits for regional and national

corporations that are not based in the San Francisco area.

       69.     The individual board members and executives ultimately responsible for the

allegations alleged in this complaint primarily operate out of the San Francisco office.

       70.     Accordingly, Wells Fargo’s San Francisco office is effectively the national office,

headquarters, and base of operations for Wells Fargo.

       71.     California has a strong interest in applying its Unfair Competition Law (“UCL”) to

all Class members. The UCL regulates businesses that operate in and/or from California, like Wells

Fargo. The inability to regulate California-based business operations that affect out-of-state

residents would severely impact the effectiveness and legislative intent of the UCL.

                                 STATUTES OF LIMITATIONS

       72.     Plaintiff hereby incorporates by reference each of the preceding allegations as

though fully set forth herein.

       73.     Defendant is estopped from relying upon any statutes of limitations by reason of its

fraudulent misrepresentation, suppression and concealment of material facts, and any applicable

statutes of limitations are tolled by such conduct.

       74.     Defendant did not inform Plaintiff or Class members about the faulty mortgage loan

modification software or incorrect calculations even though Defendant knew about them for years.




                                                 12
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 13 of 31



        75.     When Plaintiff and Class members were denied mortgage loan modifications,

Defendant concealed the true reason for the denial and through words and actions misrepresented

that the NPV calculations were correct.

        76.     As a result of Defendant’s omissions and misrepresentations, Plaintiff and Class

members did not know about the faulty mortgage loan modification software or incorrect NPV

calculations.

                                      CAUSES OF ACTION

                                             COUNT I

                                     Breach of Contract
                               On Behalf of Plaintiff and the Class

        77.     Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        78.     Plaintiff and Class members are or were homeowners who entered into security

instruments with Defendant, typically in the form of mortgages, deeds of trust, or security deeds.

        79.     Plaintiff and Class members’ security instruments were owned, securitized, or

guaranteed by a federal government agency (such as the Federal Housing Administration) or a

government-sponsored enterprise (such as Fannie Mae and Freddie Mac).

        80.     Implied in all contracts is a covenant of good faith and fair dealing.

        81.     Under the terms of Plaintiff and Class members’ security instruments and federal

regulations, Defendant could not accelerate the remaining balance of the loan and initiate

foreclosure proceedings without giving adequate notice of a default, informing the homeowner of

the action required to cure the default, and informing the homeowner of available loss mitigation

options to cure the default, such as a mortgage loan modification.




                                                 13
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 14 of 31



        82.        Defendant breached Plaintiff and Class members’ security instruments by

informing them that they were ineligible for a mortgage loan modification to cure the default or

failing to inform them that they were eligible for a mortgage loan modification to cure the default

before initiating foreclosure proceedings, even though Plaintiff and Class members were eligible

for a mortgage loan modification.

        83.        A mortgage loan modification would have reduced Plaintiff and Class members’

monthly mortgage payments to 31% of their monthly income, greatly reducing their financial

hardship.

        84.        As a result of Defendant’s breach, Plaintiff and Class members were unable to

modify their mortgage loans which caused them to experience damages in the form of financial

hardship, loss of equity in their homes, damaged credit, loss of time and money, and foreclosure.

        85.        Defendant breached the implied covenant of good faith and fair dealing by

concealing from Plaintiff her eligibility for a mortgage loan modification which would have

enabled her to avoid foreclosure and continue performing under the contract.

        86.        Plaintiff and Class members are entitled to damages as a result of Defendant’s

unlawful, unfair, deceptive, and unconscionable practices described herein, including actual,

statutory, punitive, and/or trebled damages to the extent permitted by law in an amount to be

proven at trial.

                                               COUNT II

                            Breach of Contract – Third-Party Beneficiary
                                On Behalf of Plaintiff and the Class

        87.        Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.




                                                   14
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 15 of 31



       88.     Plaintiff and Class members are or were homeowners who entered into security

instruments with Defendant, typically in the form of mortgages, deeds of trust, or security deeds.

       89.     Plaintiff and Class members’ security instruments were owned, securitized, or

guaranteed by a federal government agency (such as the Federal Housing Administration) or a

government-sponsored enterprise (such as Fannie Mae and Freddie Mac).

       90.     Defendant entered into agreements with federal government agencies and/or

government-sponsored enterprises to provide homeowners who are in default with loss mitigation

options. Pursuant to the agreements, Defendant would be required to offer loss mitigation options,

such as a mortgage loan modification, to homeowners to lower their monthly mortgage payments

to 38% of their monthly income. The federal government agencies and/or government-sponsored

enterprises would then lower the monthly mortgage payment by an additional 7% of the

homeowner’s monthly income. Homeowners, therefore, would pay only 31% of their monthly

income while Defendant still would receive an amount equal to 38% of the homeowner’s monthly

income. Accordingly, Plaintiff and Class members were the intended third-party beneficiaries of

Defendant’s agreements with federal government agencies and/or government-sponsored

enterprises.

       91.     Under the terms of Defendant’s agreements with federal government agencies

and/or government-sponsored enterprises and federal regulations, Defendant could not accelerate

the remaining balance of the loan and initiate foreclosure proceedings without giving the

homeowner adequate notice of a default, informing the homeowner of the action required to cure

the default, and informing the homeowner of available loss mitigation options to cure the default,

such as a mortgage loan modification.




                                                15
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 16 of 31



        92.     Defendant breached its agreements with federal government agencies and/or

government-sponsored enterprises and violated federal regulations by informing Plaintiff and

Class members that they were ineligible for a mortgage loan modification to cure their default or

failing to inform them that they were eligible for a mortgage loan modification to cure their default

before initiating foreclosure proceedings, even though Plaintiff and Class members were eligible

for a mortgage loan modification.

        93.     A mortgage loan modification would have reduced Plaintiff and Class members’

monthly mortgage payments to 31% of their monthly income, greatly reducing their financial

hardship.

        94.     As a result of Defendant’s breach, Plaintiff and Class members were unable to

modify their mortgage loans which caused them to experience damages in the form of financial

hardship, loss of equity in their homes, damaged credit, loss of time and money, and foreclosure.

        95.     As third-party beneficiaries, Plaintiff and Class members are entitled to damages as

a result of Defendant’s unlawful, unfair, deceptive, and unconscionable practices described herein,

including actual, statutory, punitive, and/or trebled damages to the extent permitted by law in an

amount to be proven at trial.

                                            COUNT III

                                           Negligence
                                On Behalf of Plaintiff and the Class

        96.     Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        97.     Plaintiff and Class members are or were homeowners who entered into security

instruments with Defendant, typically in the form of mortgages, deeds of trust, or security deeds.




                                                 16
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 17 of 31



       98.     Plaintiff and Class members’ security instruments were owned, securitized, or

guaranteed by a federal government agency (such as the Federal Housing Administration) or a

government-sponsored enterprise (such as Fannie Mae and Freddie Mac).

       99.     Under the terms of Plaintiff and Class members’ security instruments and federal

regulations, Defendant could not accelerate the remaining balance of the loan and initiate

foreclosure proceedings without giving adequate notice of a default, informing the homeowner of

the action required to cure the default, and informing the homeowner of available loss mitigation

options to cure the default, such as a mortgage loan modification.

       100.    As a loan servicer, Defendant had superior knowledge of the mortgage loan

modification process and eligibility requirements and had a responsibility for determining

mortgage loan modification eligibility. Defendant knew that its determination of Plaintiff and

Class members’ mortgage loan modification eligibility would affect whether Plaintiff and Class

members could modify their mortgage loans. Defendant knew that an incorrect determination of

Plaintiff and Class members’ mortgage loan modification eligibility would cause Plaintiff and

Class members to experience financial hardship. Therefore, Defendant owed a duty to Plaintiff

and Class members to exercise reasonable care and diligence in determining mortgage loan

modification eligibility.

       101.    Defendant knowingly and willfully undertook its duty of reasonable care and

diligence in determining mortgage loan modification eligibility by virtue of operating as a national

bank subject to federal law, entering into security instruments with Plaintiff and Class members,

and entering into agreements with federal government agencies and/or government-sponsored

enterprises to offer mortgage loan modifications to homeowners.




                                                17
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 18 of 31



       102.    Defendant breached its duty to Plaintiff and Class members by failing to exercise

reasonable care and diligence in calculating NPVs, auditing the mortgage loan modification

calculation software, ensuring compliance with industry standards and federal regulations, and

informing Plaintiff and Class members that they were ineligible for a mortgage loan modification

to cure the default or failing to inform them that they were eligible for a mortgage loan

modification to cure the default before initiating foreclosure proceedings, even though Plaintiff

and Class members were eligible for a mortgage loan modification.

       103.    When Defendant discovered that its mortgage loan modification calculation

software was faulty and that previous NPV calculations were incorrect, Defendant knew that

Plaintiff and Class members were erroneously denied mortgage loan modifications. Defendant

knew that the erroneous denials caused Plaintiff and Class members to experience financial

hardship. Therefore, Defendant owed a duty to Plaintiff and Class members to exercise reasonable

care and diligence in informing Plaintiff and Class members of their mortgage loan modification

eligibility and mitigating any resulting financial hardship.

       104.    Defendant breached its duty to Plaintiff and Class members by failing to promptly

inform Plaintiff and Class members that they were eligible for mortgage loan modifications after

discovering that they were erroneously denied mortgage loan modifications and failing mitigate

any resulting financial hardship from the erroneous denial.

       105.    A mortgage loan modification would have reduced Plaintiff and Class members’

monthly mortgage payments to 31% of their monthly income, greatly reducing their financial

hardship.

       106.    As a result of Defendant’s negligence, Plaintiff and Class members were unable to

modify their mortgage loans and were unaware that they were erroneously denied mortgage loan



                                                 18
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 19 of 31



modifications which caused them to experience damages in the form of financial hardship, loss of

equity in their homes, damaged credit, loss of time and money, and foreclosure.

        107.       The harm caused by a breach of Defendant’s duty was readily foreseeable and

flowed directly from the breach.

        108.       Plaintiff and Class members are entitled to damages as a result of Defendant’s

unlawful, unfair, deceptive, and unconscionable practices described herein, including actual,

statutory, punitive, and/or trebled damages to the extent permitted by law in an amount to be

proven at trial.

                                              COUNT IV

                                      Wrongful Foreclosure
                                 On Behalf of Plaintiff and the Class

        109.       Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        110.       Plaintiff and Class members are or were homeowners who entered into security

instruments with Defendant, typically in the form of mortgages, deeds of trust, or security deeds.

        111.       Plaintiff and Class members’ security instruments were owned, securitized, or

guaranteed by a federal government agency (such as the Federal Housing Administration) or a

government-sponsored enterprise (such as Fannie Mae and Freddie Mac).

        112.       Under the terms of Plaintiff and Class members’ security instruments and federal

regulations, Defendant could not accelerate the remaining balance of the loan and initiate

foreclosure proceedings without giving adequate notice of a default, informing the homeowner of

the action required to cure the default, and informing the homeowner of available loss mitigation

options to cure the default, such as a mortgage loan modification.




                                                   19
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 20 of 31



        113.    Defendant breached Plaintiff and Class members’ security instruments by

informing them that they were ineligible for a mortgage loan modification to cure the default or

failing to inform them that they were eligible for a mortgage loan modification to cure the default

before initiating foreclosure proceedings, even though Plaintiff and Class members were eligible

for a mortgage loan modification.

        114.    Defendant wrongfully foreclosed on Plaintiff and Class members’ homes because

Defendant did not notify Plaintiff and Class members that they were eligible for a mortgage loan

modification before initiating foreclosure proceedings.

        115.    As a result of Defendant’s wrongful foreclosure, Plaintiff and Class members lost

their homes.

        116.    Plaintiff and Class members are entitled to restitution as a result of Defendant’s

unlawful, unfair, deceptive, and unconscionable practices described herein, including the full value

of the home and/or equity lost as a result of the wrongful foreclosure to the extent permitted by

law in an amount to be proven at trial.

                                            COUNT V

                                    Unjust Enrichment
                              On Behalf of Plaintiff and the Class

        117.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        118.    Plaintiff and Class members are or were homeowners who entered into security

instruments with Defendant, typically in the form of mortgages, deeds of trust, or security deeds.

        119.    Plaintiff and Class members’ security instruments were owned, securitized, or

guaranteed by a federal government agency (such as the Federal Housing Administration) or a

government-sponsored enterprise (such as Fannie Mae and Freddie Mac).

                                                20
          Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 21 of 31



         120.   Under the terms of Plaintiff and Class members’ security instruments and federal

regulations, Defendant could not accelerate the remaining balance of the loan and initiate

foreclosure proceedings without giving adequate notice of a default, informing the homeowner of

the action required to cure the default, and informing the homeowner of available loss mitigation

options to cure the default, such as a mortgage loan modification.

         121.   Defendant breached Plaintiff and Class members’ security instruments by

informing them that they were ineligible for a mortgage loan modification to cure the default or

failing to inform them that they were eligible for a mortgage loan modification to cure the default

before initiating foreclosure proceedings, even though Plaintiff and Class members were eligible

for a mortgage loan modification.

         122.   Defendant wrongfully foreclosed on Plaintiff and Class members’ homes because

Defendant did not notify Plaintiff and Class members that they were eligible for a mortgage loan

modification before initiating foreclosure proceedings.

         123.   As a result of Defendant’s wrongful foreclosure, Defendant took possession of

Plaintiff and Class members’ homes.

         124.   It would be unjust for Defendant to retain the value of Plaintiff and Class members’

homes.

         125.   Plaintiff and Class members are entitled to restitution as a result of Defendant’s

unlawful, unfair, deceptive, and unconscionable practices described herein, including the full value

of the home and/or equity lost as a result of the wrongful foreclosure to the extent permitted by

law in an amount to be proven at trial.




                                                 21
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 22 of 31



                                           COUNT VI

                                  Fraudulent Concealment
                              On Behalf of Plaintiff and the Class

        126.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        127.    Plaintiff and Class members are or were homeowners who entered into security

instruments with Defendant, typically in the form of mortgages, deeds of trust, or security deeds.

        128.    Plaintiff and Class members’ security instruments were owned, securitized, or

guaranteed by a federal government agency (such as the Federal Housing Administration) or a

government-sponsored enterprise (such as Fannie Mae and Freddie Mac).

        129.    Under the terms of Plaintiff and Class members’ security instruments and federal

regulations, Defendant could not accelerate the remaining balance of the loan and initiate

foreclosure proceedings without giving adequate notice of a default, informing the homeowner of

the action required to cure the default, and informing the homeowner of available loss mitigation

options to cure the default, such as a mortgage loan modification.

        130.    Defendant knew around or before August 2013 that its mortgage loan modification

software was faulty and had caused hundreds of NPVs to be calculated incorrectly, resulting in

Plaintiff and Class members being erroneously denied mortgage loan modifications.

        131.    Even though Defendant had knowledge of the faulty software and incorrect

calculations, Defendant continued to use the faulty software.

        132.    Defendant concealed from Plaintiff and Class members that the NPV calculations

were incorrect and that Plaintiff and Class members were eligible for a mortgage loan

modification. Instead, Defendant informed Plaintiff and Class members that they were ineligible

for a mortgage loan modification.

                                                22
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 23 of 31



        133.       Defendant concealed the incorrect NPV calculations from Plaintiff and Class

members until 2018 when they admitted via letter that the calculations were incorrect.

        134.       A mortgage loan modification would have reduced Plaintiff and Class members’

monthly mortgage payments to 31% of their monthly income, greatly reducing their financial

hardship.

        135.       As a result of Defendant’s fraudulent concealment, Plaintiff and Class members

were unable to modify their mortgage loans which caused them to experience damages in the form

of financial hardship, loss of equity in their homes, damaged credit, loss of time and money, and

foreclosure.

        136.       Plaintiff and Class members are entitled to damages as a result of Defendant’s

unlawful, unfair, deceptive, and unconscionable practices described herein, including actual,

statutory, punitive, and/or trebled damages to the extent permitted by law in an amount to be

proven at trial.

                                              COUNT VII

                                            Defamation
                                 On Behalf of Plaintiff and the Class

        137.       Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        138.       Plaintiff and Class members are or were homeowners who entered into security

instruments with Defendant, typically in the form of mortgages, deeds of trust, or security deeds.

        139.       Under the terms of Plaintiff and Class members’ security instruments and federal

regulations, Defendant could not accelerate the remaining balance of the loan and initiate

foreclosure proceedings without giving adequate notice of a default, informing the homeowner of




                                                   23
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 24 of 31



the action required to cure the default, and informing the homeowner of available loss mitigation

options to cure the default, such as a mortgage loan modification.

       140.    Defendant breached Plaintiff and Class members’ security instruments by

informing them that they were ineligible for a mortgage loan modification to cure the default or

failing to inform them that they were eligible for a mortgage loan modification to cure the default

before initiating foreclosure proceedings, even though Plaintiff and Class members were eligible

for a mortgage loan modification.

       141.    As a result of Defendant’s breach, Plaintiff and Class members were unable to

modify their mortgage loans which caused them to experience greater financial hardship and

foreclosure.

       142.    Defendant made statements to credit reporting agencies that Plaintiff and Class

members were unable to make payments on their mortgages and were not eligible for a loan

modification, resulting in default and foreclosure.

       143.    Defendant’s statements were materially false because Plaintiff and Class members

were eligible for a loan modification and their defaults and foreclosures were due to Defendant’s

breach of contract, negligence, misrepresentations, and concealment regarding Plaintiff and Class

members’ eligibility for a loan modification.

       144.    Defendant knew or should have known that its statements were materially false

because of Defendant’s industry knowledge, notice of laws and regulations relating to mortgages,

mortgage loan modifications, and foreclosures, and Defendant’s knowledge of its own software

used to make loan modification eligibility calculations. Defendant therefore acted knowingly,

recklessly, negligently, and/or maliciously.




                                                24
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 25 of 31



        145.       Defendant’s statements substantially injured Plaintiff and Class members’ credit,

credit scores, and reputation.

        146.       The impact of Defendant’s statements makes it more difficult for Plaintiff and Class

members to apply for a loan or credit, forcing Plaintiff and Class members to pay higher interest

rates for future loans and credit.

        147.       Plaintiff and Class members will need to expend time and money correcting their

false credit reports due to Defendant’s statements.

        148.       The impact of Defendant’s statements will likely have a long-lasting or permanent

effect on Plaintiff and Class members’ credit due to the difficulty of correcting a false credit report.

        149.       Plaintiff and Class members are entitled to damages as a result of Defendant’s

unlawful, unfair, deceptive, and unconscionable practices described herein, including actual,

statutory, punitive, and/or trebled damages to the extent permitted by law in an amount to be

proven at trial.

                                              COUNT VIII

                         Violation of the California Unfair Competition Law
                                Cal. Bus. & Prof. Code § 17200, et seq.
                                 On Behalf of Plaintiff and the Class

        150.       Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        151.       The California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200,

prohibits “any unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue

or misleading advertising.”

        152.       Plaintiff and Class members are or were homeowners who entered into security

instruments with Defendant, typically in the form of mortgages, deeds of trust, or security deeds.



                                                    25
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 26 of 31



       153.    Plaintiff and Class members’ security instruments were owned, securitized, or

guaranteed by a federal government agency (such as the Federal Housing Administration) or a

government-sponsored enterprise (such as Fannie Mae and Freddie Mac).

       154.    Under the terms of Plaintiff and Class members’ security instruments and federal

regulations, Defendant could not accelerate the remaining balance of the loan and initiate

foreclosure proceedings without giving adequate notice of a default, informing the homeowner of

the action required to cure the default, and informing the homeowner of available loss mitigation

options to cure the default, such as a mortgage loan modification.

       155.    Plaintiff and Class members reasonably relied on the terms of the security

instruments that mandated consideration for mortgage loan modifications when entering into the

security instruments.

       156.    Defendant knew around or before August 2013 that its mortgage loan modification

software was faulty and had caused hundreds of NPVs to be calculated incorrectly, resulting in

Plaintiff and Class members being erroneously denied mortgage loan modifications.

       157.    Even though Defendant had knowledge of the faulty software and incorrect

calculations, Defendant continued to use the faulty software.

       158.    Defendant concealed from Plaintiff and Class members that the NPV calculations

were incorrect and that Plaintiff and Class members were eligible for a mortgage loan

modification. Instead, Defendant informed Plaintiff and Class members that they were ineligible

for a mortgage loan modification.

       159.    Plaintiff and Class members reasonably relied on Defendant’s determination that

they were ineligible for a mortgage loan modification.




                                               26
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 27 of 31



        160.    Defendant concealed the incorrect NPV calculations from Plaintiff and Class

members until 2018 when they admitted via letter that the calculations were incorrect.

        161.    Defendant engaged in unfair or deceptive acts or practices by entering into security

instruments with Plaintiff and Class members which mandated consideration for mortgage loan

modifications and then concealing the incorrect NPV calculations from Plaintiff and Class

members that would qualify them for a mortgage loan modification.

        162.    A mortgage loan modification would have reduced Plaintiff and Class members’

monthly mortgage payments to 31% of their monthly income, greatly reducing their financial

hardship.

        163.    As a result of Defendant’s fraudulent concealment, Plaintiff and Class members

were unable to modify their mortgage loans which caused them to experience damages in the form

of financial hardship, loss of equity in their homes, damaged credit, loss of time and money, and

foreclosure.

        164.    Plaintiff and Class members are entitled to damages, equitable relief, and attorneys’

fees and costs as a result of Defendant’s unlawful, unfair, deceptive, and unconscionable practices

described herein, including actual, statutory, punitive, and/or trebled damages, restitution, and

attorneys’ fees and costs to the extent permitted by law in an amount to be proven at trial.

                                            COUNT IX

    Violation of the Pennsylvania Unfair Trade Practices and Consumer Protection Law
                              73 Pa. Stat. Ann. § 201-1, et seq.
                     On Behalf of Plaintiff and the Pennsylvania Subclass

        165.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.




                                                 27
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 28 of 31



       166.    The Pennsylvania Unfair Trade Practices and Consumer Protection Law

(“UTPCPL”), 73 P.S. § 201-3, prohibits “[u]nfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce as defined by subclauses (i) through (xxi)

of clause (4) of section 2,” including:

           a. “Causing likelihood of confusion or of misunderstanding as to the source,
              sponsorship, approval or certification of goods or services;”

           b. “Representing that goods or services have sponsorship, approval, characteristics,
              ingredients, uses, benefits or quantities that they do not have or that a person has a
              sponsorship, approval, status, affiliation or connection that he does not have;”

           c. “Representing that goods or services are of a particular standard, quality or grade,
              or that goods are of a particular style or model, if they are of another;”

           d. “Advertising goods or services with intent not to sell them as advertised;”

           e. “Failing to comply with the terms of any written guarantee or warranty given to the
              buyer at, prior to or after a contract for the purchase of goods or services is made;”
              or,

           f. “Engaging in any other fraudulent or deceptive conduct which creates a likelihood
              of confusion or of misunderstanding.”

       167.    Plaintiff, Class members, and Defendant are each a “person” within the meaning of

73 P.S. § 201-2(2).

       168.    Defendant’s “advertising, offering for sale, sale or distribution” of security

instruments entered into by Plaintiff and Class members is “trade” and “commerce” within the

meaning of 73 P.S. § 201-2(3).

       169.    Plaintiff and Class members are or were homeowners who entered into security

instruments with Defendant, typically in the form of mortgages, deeds of trust, or security deeds.

       170.    Plaintiff and Class members’ security instruments were owned, securitized, or

guaranteed by a federal government agency (such as the Federal Housing Administration) or a

government-sponsored enterprise (such as Fannie Mae and Freddie Mac).


                                                28
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 29 of 31



       171.    Under the terms of Plaintiff and Class members’ security instruments and federal

regulations, Defendant could not accelerate the remaining balance of the loan and initiate

foreclosure proceedings without giving adequate notice of a default, informing the homeowner of

the action required to cure the default, and informing the homeowner of available loss mitigation

options to cure the default, such as a mortgage loan modification.

       172.    Plaintiff and Class members reasonably relied on the terms of the security

instruments that mandated consideration for mortgage loan modifications when entering into the

security instruments.

       173.    Defendant knew around or before August 2013 that its mortgage loan modification

software was faulty and had caused hundreds of NPVs to be calculated incorrectly, resulting in

Plaintiff and Class members being erroneously denied mortgage loan modifications.

       174.    Even though Defendant had knowledge of the faulty software and incorrect

calculations, Defendant continued to use the faulty software.

       175.    Defendant concealed from Plaintiff and Class members that the NPV calculations

were incorrect and that Plaintiff and Class members were eligible for a mortgage loan

modification. Instead, Defendant informed Plaintiff and Class members that they were ineligible

for a mortgage loan modification.

       176.    Plaintiff and Class members reasonably relied on Defendant’s determination that

they were ineligible for a mortgage loan modification.

       177.    Defendant concealed the incorrect NPV calculations from Plaintiff and Class

members until 2018 when they admitted via letter that the calculations were incorrect.

       178.    Defendant engaged in unfair or deceptive acts or practices by entering into security

instruments with Plaintiff and Class members which mandated consideration for mortgage loan



                                                29
         Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 30 of 31



modifications and then concealing the incorrect NPV calculations from Plaintiff and Class

members that would qualify them for a mortgage loan modification.

       179.    A mortgage loan modification would have reduced Plaintiff and Class members’

monthly mortgage payments to 31% of their monthly income, greatly reducing their financial

hardship.

       180.    As a result of Defendant’s fraudulent concealment, Plaintiff and Class members

were unable to modify their mortgage loans which caused them to experience damages in the form

of financial hardship, loss of equity in their homes, damaged credit, loss of time and money, and

foreclosure.

       181.    Plaintiff and Class members are entitled to damages, equitable relief, and attorneys’

fees and costs as a result of Defendant’s unlawful, unfair, deceptive, and unconscionable practices

described herein, including actual, statutory, punitive, and/or trebled damages, restitution, and

attorneys’ fees and costs to the extent permitted by law in an amount to be proven at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, prays

for a judgment against Defendant as follows:

            a. For an order certifying the Class, appointing Plaintiff as Representative of the
               Class, and appointing the law firms representing Plaintiff as counsel for the Class;

            b. For a declaration that Defendant miscalculated Plaintiff’s and Class members’
               NPVs resulting in failure to offer a mortgage loan modification;

            c. For damages as a result of Defendant’s unjust, unlawful, unfair, deceptive, and
               unconscionable practices described herein, including actual, statutory, punitive,
               and/or trebled damages to the extent permitted by law in an amount to be proven at
               trial;

            d. For equitable relief as a result of Defendant’s unjust, unlawful, unfair, deceptive,
               and unconscionable practices described herein, including restitution to the extent
               permitted by law in an amount to be proven at trial;


                                                30
       Case 2:19-cv-01601-MJH Document 1 Filed 12/11/19 Page 31 of 31



          e. Payment of costs and expenses of suit herein incurred;

          f. Both pre-and post-judgment interest on any amounts awarded;

          g. Payment of reasonable attorneys’ fees and expert fees; and,

          h. Such other and further relief as the Court may deem proper.

                               DEMAND FOR JURY TRIAL

      Plaintiff hereby demands trial by jury.

Dated: December 11, 2019                    Respectfully submitted,

                                            /s/_D. Aaron Rihn
                                            D. Aaron Rihn, Esquire
                                            ROBERT PEIRCE & ASSOCIATES, P.C.
                                            707 Grant Street, Suite 125
                                            Pittsburgh, PA 15219
                                            Phone: (412) 281-7229
                                            Fax: (412) 281-4229
                                            Email: arihn@peircelaw.com

                                            Daniel C. Levin, Esquire
                                            Charles E. Schaffer, Esquire
                                            Nicholas J. Elia, Esquire
                                            LEVIN SEDRAN BERMAN LLP
                                            510 Walnut Street, Suite 500
                                            Philadelphia, PA 19106
                                            Phone: (215) 592-1500
                                            Fax: (215) 592-4663
                                            Email: dlevin@lfsblaw.com
                                                   cschaffer@lfsblaw.com
                                                   nelia@lfsblaw.com




                                                31
